EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Evan Witt on 5/23/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 06/10/2020 and subsequent examiner's amendment agreed on 5/23/2022.
Information Disclosure Statement
3.  The information disclosure statement(s) (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-17 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Sachs et al. (US 6992452 B1), Wallis et al. (US 20130176649 A1), Ogawa (US 20080024080 A), MURATA/ENOKI et al. (JP 2018093596 A), TSUKAMOTO/ITO (CN 106168512 A), WEN/HU et al. (CN 105915141 A) and MATSUI/AKEEN et al. (JP 2010110141 A) are the closest prior art disclosed.
However, regarding Claims 1 and 17,  the prior arts disclosed above do not teach or fairly suggest alone or in combination “calculate a temperature difference between the motor temperature and the preset temperature; calculate a thermal power based on the temperature difference and the thermal resistance; calculate a second current based on the thermal power and the motor resistance; and compare the second current to an effective value of the first current for determining whether the second current is smaller than the first current, wherein the controller controls the motor device to reduce the motive power if the controller identifies that the second current is smaller than the first current, wherein if the controller identifies that the second current is not smaller than the first current, the controller calculates a current phase difference based on a ratio value of the effective value and the second current”.
In regards to method claim 9,  the prior arts disclosed above do not teach or fairly suggest alone or in combination “(a) calculating a first current based on the required motive power command and the electrical parameters; (b) calculating a temperature difference between the motor temperature and the preset temperature; (c) calculating a thermal power based on the temperature difference and the thermal resistance; (d) calculating a second current based on the thermal power and the motor resistance; and (e) comparing the second current to an effective value of the first current for determining whether the second current is smaller than the first current, wherein if the controller identifies that the second current is not smaller than the first current, the controller performs the control method further comprising steps of: (f) calculating a current phase difference based on a ratio value of the effective value and the second current; (g) calculating a target current phase based on a phase angle of the required motive power command and the current phase difference; (h) calculating a target motive power based on the second current, the target current phase and the electrical parameters; and (i) controlling the motor device to adjust the motive power which is close to the target motive power within an error range”
These features and specific steps are not fairly suggested by the closest prior arts where a second current is calculated based on the thermal power and the motor resistance; and compare to an effective value of the first current for determining whether the second current is smaller than the first current, to reduce the motive power if the controller identifies that the second current is smaller than the first current, and when the second current is not smaller than the first current, calculates a current phase difference based on a ratio value of the effective value and the second current”. 

New Set of Amended claims (Examiner Amendment)
9.	The following claims have been amended as follow:

1. (Currently Amended) A work equipment system, comprising:
a work equipment, comprising a motor device, wherein the motor device is configured to provide a motive power to a load device;
a temperature sensor, configured to measure a motor temperature of the motor device; and 
	a controller, comprising a preset temperature, a motor resistance of the motor device, a thermal resistance of the work equipment system and electrical parameters;
	wherein when the controller receives a required motive power command, the controller is configured to:
calculate a first current based on the required motive power command and the electrical parameters;
calculate a temperature difference between the motor temperature and the preset temperature;
	calculate a thermal power based on the temperature difference and the thermal resistance; 
	calculate a second current based on the thermal power and the motor resistance; and
compare the second current to an effective value of the first current for determining whether the second current is smaller than the first current, wherein the controller controls the motor device to reduce the motive power if the controller identifies that the second current is smaller than the first current,
wherein if the controller identifies that the second current is not smaller than the first current, the controller calculates a current phase difference based on a ratio value of the effective value and the second current.

2. (Currently Amended) The work equipment system according to claim 1, wherein if the controller identifies that the second current is not smaller than the first current, the controller is further configured to: 

calculate a target current phase based on a phase angle of the required motive power command and the current phase difference; 
calculate a target motive power based on the second current, the target current phase and the electrical parameters; and 
control the motor device to adjust the motive power which is close to the target motive power within an error range.

17. (Currently Amended) A work equipment system, comprising:
a motor device, configured to provide a motive power to a load device;
a temperature sensor, configured to measure a motor temperature of the motor device;  
	a controller, comprising a preset temperature, a motor resistance of the motor device, a thermal resistance of the work equipment system and electrical parameters; and
	a cooling device, coupled to the motor device and the controller;
	wherein when the controller receives a required motive power command, the controller is configured to:
calculate a first current based on the required motive power command and the electrical parameters;
calculate a temperature difference between the motor temperature and the preset temperature;
	calculate a thermal power based on the temperature difference and the thermal resistance; 
	calculate a second current based on the thermal power and the motor resistance; and
	compare the second current to an effective value of the first current for determining whether the second current is smaller than the first current;
	wherein when the controller identifies that the second current is smaller than the first current, the controller enables the cooling device,
wherein when the controller identifies that the second current is not smaller than the first current, the controller disables the cooling device.

18.	(Cancelled).

NOTE- 	All remaining claims stay as originally presented.

Conclusion
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846